Matter of St. Vil v Board of Educ. of the City Sch. Dist. of the City of N.Y. (2015 NY Slip Op 08085)





Matter of St. Vil v Board of Educ. of the City Sch. Dist. of the City of N.Y.


2015 NY Slip Op 08085


Decided on November 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2015

Tom, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


15964 100147/13

[*1] In re Jean St. Vil, Petitioner-Appellant,
vBoard of Education of the City School District of the City of New York, etc., et al., Respondents-Respondents.


Richard E. Casagrande, New York (Michael J. Del Piano of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Terri Feinstein Sasanow of counsel), for respondents.

Judgment, Supreme Court, New York County (Alexander W. Hunter, Jr., J.), entered January 28, 2014, denying the petition to annul respondents' determination, dated September 19, 2012, which sustained petitioner teacher's unsatisfactory rating for the 2010-2011 school year, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously reversed, on the law, without costs, the petition granted, the unsatisfactory rating annulled, and the matter remanded to respondents for further proceedings.
The record demonstrates deficiencies in the performance review process resulting in petitioner's unsatisfactory rating (U-rating) for the 2010-2011 school year that were not merely technical but undermined the integrity and fairness of the process (see Matter of Gumbs v Board of Educ of the City of Sch. Dist. of the City of N.Y., 125 A3d 484 [1st Dept. 2015]; Matter of Kolmel v City of New York, 88 AD3d 527, 529 [1st Dept 2011]; Matter of Brown v City of New York, 111 AD3d 426 [1st Dept 2013]).
Petitioner's unsatisfactory rating was based primarily on the principal's alleged personal observations as a rating officer. However, petitioner never received any post-observation reports by the rating officer until the U-rating appeal hearing and the principal does not claim to have spoken with petitioner following the alleged observations. Nor were comments critical of petitioner's performance placed in his file. Thus, there is no evidence that petitioner was notified before the end of the school year, in June 2011, that his work was considered unsatisfactory. The mere fact that he had the assistance of a guidance counselor and literary coach at some time during the school year did not constitute warning that he was at risk of an unsatisfactory rating since petitioner was never told that he was not improving in the areas of concern despite this assistance.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2015
CLERK